Citation Nr: 1633788	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1970 to October 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a previously assigned 30 percent rating for the Veteran's service-connected PTSD.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in June 2016.  A copy of the hearing transcript is of record.

Historically, the Veteran was granted service connection for PTSD in a December 2009 rating decision, which assigned a 30 percent rating effective from April 4, 2007.  The Veteran filed his current claim for an increase in April 2010, within the one year period allowed for the filing of a notice of disagreement (NOD) with the December 2009 rating decision.  However, his April 2010 submission merely stated, "Please accept this as an informal claim for: INCREASE - s/c PTSD."

The Board has considered whether the Veteran's submission constitutes a NOD with the December 2009 rating decision.  Generally, any communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes a NOD, and special wording not required.  VA is liberal in determining what constitutes a NOD.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  However, while a liberal standard is applied, the communication in question must at least refer to the rating decision in question and be in terms that can be reasonably construed as expressing disagreement or dissatisfaction with the determination and a desire for appellate review.  38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  The Veteran's April 2010 submission does not meet this standard, as it does not reference or express disagreement with the December 2009 rating decision, nor does it express a desire for appellate review.  Therefore, the December 2009 rating decision is final, and the Board will review the Veteran's claim as one seeking a higher rating rather than contesting the initial rating assigned following the grant of service connection.


FINDING OF FACT

The Veteran's PTSD is characterized by panic attacks occurring more than once per week, chronic sleep impairment marked by nightmares and night sweats, anxiety and other disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 30 percent rating for his PTSD under Diagnostic Code (DC) 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  VA determined that the DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in March 2016.  Hence, the DSM-5 is the governing directive.  The DSM-5 introduction states that it was recommended that the GAF be dropped for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Therefore, GAF scores will not be further discussed.

B.  Evidence

VA treatment records from December 2009 and May 2010 reflect that the Veteran was appropriately dressed and oriented, and had appropriate interactions and conversation, when he appeared for treatment.

He underwent a VA examination in June 2010.  He reported difficulty falling and staying asleep, and his sleep symptoms have worsened during the past year with the possible loss of his job.  He tossed, turned, sweat, and thrashed in his sleep.  He reported having fleeting intermittent suicidal thoughts, though he was not acutely suicidal.  He did not have any history of routine violence, psychosis, or obsessions.  He had become socially withdrawn, particularly in the past year, as a result of depression and anxiety associated with the possible loss of his job.  In public, he was wary and suspicious of the people around him.  He was quick to become irritable and angry, but was not involved in any fighting.  He had worked for the same company since 2006 but had his hours recently cut due to financial trouble.  He had experienced increasingly frequent and intense panic attacks which lasted several minutes.  On examination, the Veteran's speech and thought processes were goal directed.  His behavior was normal.  No memory deficit was elicited.  Mood and affect were anxious and sad.  Insight and judgment were good.

The examiner stated that the Veteran had a new diagnosis of a panic disorder that was only peripherally related to PTSD.  The clear cause for the onset of the panic disorder was the threat to the Veteran's job, but the symptoms of the disorders overlap with each other.  Overall, he had mild difficulty establishing and maintaining social relationships, and had been avoidant of social contact due to PTSD.

VA records from December 2010 show the Veteran reported nightmares, flashbacks, and intrusive thoughts.  He avoided activities, people, or places which reminded him of his trauma.  He had difficulty falling or staying asleep.  He also felt "jumpy" when hearing a loud noise.  He acknowledged feelings of hopelessness and some homicidal ideation without plan.

In February 2011, the Veteran reported he had nightmares 1 to 2 times per week.  He felt emotionally distant from others.  He also experienced panic attacks about twice per week, characterized by a pounding heart, sweating, trembling, shortness of breath, dizziness, and nausea.  These attacks were triggered by worry related to his unemployment.  He reported having suicidal ideation in the past, but denied any current symptoms.

In May 2011, he reported having anxiety, insomnia, nightmares, night sweats, and isolation due to PTSD.  He had constant irritability and frequent outbursts, and experienced panic attacks.  He admitted to passive suicidal ideation but denied any intent or plan.

In September 2011, he reported that his sleep has been disrupted since witnessing a murder two weeks ago.  He also experienced intrusive images of the event.

In December 2011, the Veteran reported things were going "pretty good," but was having problems after witnessing a man die after being shot.  He was having trouble getting the memory out of his head.  On examination, his mood was anxious and his affect was full.  There were no hallucinations, delusions, or suicidal ideation present.

Additional records from January 2012 and March 2012 show the Veteran had a euthymic mood and appropriate affect.  Grooming was adequate.  His speech was normal and his thought process was goal-oriented.  No obsessions, delusions, hallucinations or suicidal ideation were present.

In June 2012, the Veteran reported switching to the third shift at work.  His sleep has been more disturbed and his nightmares had returned.  He had a moment the previous night where he started to feel a little "paranoid" of the other workers but just figured it was just related to the stress of his new job.  Overall, he felt he was managing okay.  On examination, the Veteran was appropriately groomed and cooperative.  His mood was anxious and his affect was appropriate.  Speech was fluent.  Thought flow was spontaneous and linear without abnormality.  There was no suicidal ideation present.

In October 2012, the Veteran reported that he was doing well.  He reported taking early retirement but continued a side job cleaning buildings.  He also reported doing better with anxiety and panic, and denied any symptoms of pervasive melancholia, psychosis, or suicidal ideation.  On examination, the Veteran's speech was fluent and his thought processes were logical and goal-directed.  No hallucinations were present.  His mood was depressed or anxious at times, and his affect was broad and appropriately variable.  There were no gross deficits in memory or concentration.

Additional records from November 2012 and February 2013 show the Veteran's appearance was neat and his behavior was normal.  Thought processes were linear and goal-directed.  Ideas of worthlessness, suicidal ideation, hallucinations, and delusions were absent.  His mood was unremarkable and his affect was appropriate and full.  His motivation level was good.

In August 2013, the Veteran presented with complaints of insomnia on and off for the past week.  He admitted to some anxiety but denied any recent depression or mood swings.  He denied any suicidal ideation.

In September 2013 and June 2014, the Veteran underwent depression screenings, which were negative.  He indicated he did not experience little interest or pleasure in doing things, and did not experience feeling down, depressed, or helpless.

However, in August 2014, he requested a consult to be placed with mental health for issues he was having with PTSD.  During a follow-up visit in September 2014, he reported difficulties with sleeping.  He had nightmares on a nightly or near-nightly basis, and woke up sweating.  He also experienced symptoms of panic, anxiety, paranoia, and fear.  He was uncomfortable in crowds and only stayed a short time at restaurants.  He used to enjoy fishing with a friend, but no longer wanted to do that.  On examination, the Veteran was appropriately groomed.  His speech was coherent and relevant.  His mood was anxious and his affect was appropriate.  Thought flow was spontaneous and goal-directed, and thought content was normal.  No suicidal ideation was present.  

Separate entries in September 2014 show the Veteran reported thinking about suicide once over the past week, but denied any intent or plan.  He described his distrust of others as paranoia.  A Beck Depression Inventory indicated severe depression.  He described variable symptoms of anxiety, especially in a social context.  He denied any psychosis or suicidal thoughts.  On examination, he was appropriately groomed and dressed.  His speech was fluent and monotone, and his thought process was linear and selective.  He had no overt delusions, but described his distrust of others as paranoia.  His mood was anxious or depressed at times, and his affect was controlled and mood congruent.  There were no gross deficits in memory or judgment.  Similar findings were recorded in December 2014.

In March 2015, the Veteran presented to group therapy on time and in work attire.  He reported success in the exposure activity, including several trips to the grocery store and actively helping his spouse with an unanticipated social gathering.  He denied any suicidal or homicidal ideation.  On examination, his mood was irritable and his affect was normal.  Thought flow was logical and goal-directed.  Thought content included intrusive trauma-related memories.

In April 2015, he expressed interest in better managing his paranoia, and continued to express difficulty with work conflicts.  He reported continued success with real-time exposure exercises, such as expanding on crowded areas and going to a restaurant with his spouse.  His tone was slightly irritable and tense at times.  No suicidality was reported.  His primary areas of life stress were his job, marital conflict, and chronic trauma-related symptomatology.  He reported forgetfulness at times.  Overall, however, he reported areas of improvement and stated that he enjoyed the group experience and content.  

VA records from May 2015 show the Veteran reported doing "alright."  His sleep medication worked sometimes, but sometimes he woke up after a couple of hours and needed a nap in the afternoon.  He still drove with VanGo but experienced frustration and stated that he may have to "let the job go."  He reported variable symptoms of anxiety and dysthymia, but denied any psychosis or suicidal ideation.  On examination, the Veteran was appropriately dressed and groomed.  His speech was fluent but monotone.  Thought processes were linear and selective.  His mood was anxious at times and his affect was mood congruent.  There were no gross deficits in memory, attention, or concentration.  No hallucinations were present.

In an August 2015 phone consultation, the Veteran reported doing "alright."  He denied any mania, psychosis, or suicidal or homicidal ideation.

In November 2015, he reported doing well.  He worked part-time as a driver.  He did well when he was active and looks for things to do.  He stated that his wife got on his nerves sometimes, but was otherwise okay.  He described residual symptoms of anxiety, but denied any depression or psychosis.  He also denied any suicidal or homicidal ideation.  On examination, the Veteran was appropriately dressed and groomed.  His speech was fluent but monotone.  Thought processes were linear and selective.  His mood was anxious at times and his affect was mood congruent.  There were no gross deficits in memory, attention, or concentration.

During his June 2016 hearing, he testified that he experienced near-continuous panic attacks since 2010, stemming from fear of losing his job due to PTSD symptoms.  These attacks occurred about once per day, including instances he was driving on a crowded highway.  He generally did not like being around crowds.  Chronic sleep impairment made him unable to concentrate and remember tasks.  His wife testified that he also cried out in his sleep and had night sweats.  He reported arguments with his co-workers, and spent his time away from work just sitting at home.  He did not have any friends.  

C.  Analysis

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: panic attacks occurring more than once per week, chronic sleep impairment marked by nightmares and night sweats, anxiety and other disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Board finds that these symptoms are similar to many of those contemplated by a 50 percent rating, or the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, anxiety and chronic sleep impairment among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  Therefore, a 50 percent rating is appropriate in this case.  38 C.F.R. § 4.7 (where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed or anxious moods, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  In this case, while the Veteran reported instances of anxiety or depression, he also had negative depression screens in September 2013 and June 2014, and reported doing "alright" or "well" in May 2015, August 2015, and November 2015.  The Veteran's mood impairment is expressly contemplated by the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

The same holds true for the Veteran's suicidal ideation.  He reported fleeting suicidal thoughts during the June 2010 VA examination, passive suicidal ideation in May 2011, and reported thinking about suicide once in September 2014.  However, for remainder of the appeal period, he expressly denied such symptoms.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of suicidal ideation has not manifested with sufficient frequency, duration, or severity to be consistent with the 70 percent rating.  Vazquez-Claudio, 713 F.3d at 117.

Similarly, in a June 2016 submission, the Veteran's representative argued that a 70 percent rating was warranted based, in part, on the Veteran's extreme anger and irritability.  The higher 70 percent rating expressly contemplates unprovoked irritability with periods of violence.  While the evidence documents irritability on the part of the Veteran, there is no indication that his irritability or other PTSD symptoms led to any violence during the appeal period.  Therefore, his irritability is not analogous to the severity of irritability contemplated by the higher 70 percent rating.
 
The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

D.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  As discussed above, his symptoms (such as anxiety, panic attacks, and social impairment) are contemplated in the assigned schedular ratings.  Moreover, because the symptoms listed in the rating criteria for PTSD are merely examples of the type of manifestations associated with a given level of impairment, the rating criteria contemplate an inherently broad spectrum of symptoms, up to and including total impairment.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.

Because PTSD is the Veteran's only service-connected disability, the holding of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), is not applicable.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a May 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the Veteran's PTSD.  Although that examination was conducted in 2010, the Veteran has not specifically asserted that his condition has worsened since that time, and the subsequently generated VA records associated with the claims file contain sufficient information to adequately rate the Veteran's PTSD for the period on appeal.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.


ORDER

A 50 percent rating for PTSD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


